Citation Nr: 0403423	
Decision Date: 02/06/04    Archive Date: 02/11/04

DOCKET NO.  01-08 423A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for mild degenerative 
changes in the lumbar spine.

2.  Entitlement to service connection for cervical spine 
fusion from C5-7 with mild degenerative disc disease and 
spondylosis proximal to the fusion.

3.  Entitlement to an increased disability evaluation for 
status post left knee injury with degenerative joint disease, 
currently evaluated as 30 percent disabling. 


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

C. Trueba-Sessing, Counsel


INTRODUCTION

The veteran had active service from February 1974 to 
September 1974.

This case came initially before the Board of Veterans' 
Appeals (Board) on appeal from October 2000 and September 
2001 rating decisions issued by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Oakland, California.  At 
present, the veteran's case is before the Board for appellate 
adjudication.

The Board notes that the veteran presented testimony during 
hearings on appeal at the RO before a hearing officer in July 
2002, as well as before the undersigned traveling Veterans 
Law Judge (VLJ) in January 2003.  Copies of the hearing 
transcripts issued following the hearings are of record.   

Lastly, as the Board finds that further development is 
necessary with respect to the claim of entitlement to an 
increased disability evaluation for status post left knee 
injury with degenerative joint disease, currently evaluated 
as 30 percent disabling, that issue will be addressed in the 
REMAND portion of this decision.  This appeal is remanded to 
the RO via the Appeals Management Center (AMC), in 
Washington, D.C.  VA will notify the appellant if further 
action is required on his part.


FINDINGS OF FACT

1.  An October 2000 and a September 2001 rating decisions 
denied the veteran's claims of entitlement to service 
connection for a lumbar spine disorder and a cervical spine 
disorder, respectively. 

2.  In December 2000 and October 2001, the veteran filed 
timely notices of disagreement with respect to the issues of 
entitlement to service connection for a lumbar spine disorder 
and a cervical spine disorder, respectively.

3.  In August 2002, the RO issued a statement of the case 
(SOC) regarding the above noted issues.  The veteran was 
notified of the need to perfect his appeal via the statement 
of the case.

4.  A substantive appeal as to the claims of service 
connection for a lumbar spine disorder and a cervical spine 
disorder was not timely filed.

5.  In an October 20, 2003 letter, the Board notified the 
veteran that it was raising the issues of the timeliness of 
his substantive appeals regarding the issues of service 
connection for a lumbar spine disorder and a cervical spine 
disorder.  In December 2003, the Board received 
correspondence from the veteran essentially indicating that 
he wished to continue with his appeal on the case, and 
attached copies of the October 2003 Board letter and of the 
July 2002 RO hearing transcript, documents which were already 
contained within the claims file. 


CONCLUSION OF LAW

As there is no timely filed substantive appeal, the Board 
lacks jurisdiction to review the veteran's claims of 
entitlement to service connection for mild degenerative 
changes in the lumbar spine, and cervical spine fusion from 
C5-7 with mild degenerative disc disease and spondylosis 
proximal to the fusion.  38 U.S.C.A. 
§§ 5103, 5103A, 7104, 7105, 7108 (West 2002); 38 C.F.R. 
§§ 20.101, 20.200, 20.202, 20.302 (2003).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

With regard to the claims of service connection for mild 
degenerative changes in the lumbar spine, and cervical spine 
fusion from C5-7 with mild degenerative disc disease and 
spondylosis proximal to the fusion, the initial question that 
must be resolved is whether the Board has jurisdiction to 
consider the issues.  38 U.S.C.A. 
§ 7104.  Specifically, it must be determined whether the 
veteran filed a timely substantive appeal with regard to his 
claims.

An appeal consists of a timely filed notice of disagreement 
in writing and, after a statement of the case has been 
provided, a timely filed Substantive Appeal.  38 U.S.C.A. § 
7105; 38 C.F.R. § 20.200 (2003).  A substantive appeal 
consists of a properly completed VA Form 9 "Appeal to the 
Board of Veterans' Appeals," or correspondence containing 
the necessary information.  Proper completion and filing of a 
Substantive Appeal are the last actions the appellant needs 
to take to perfect an appeal.  38 C.F.R. § 20.202 (2003).

To be considered timely, the Substantive Appeal must be filed 
within 60 days from the date the agency of original 
jurisdiction mails the statement of the case (SOC) to the 
appellant, or within the remainder of the one-year period 
from the date of mailing of the notification of the 
determination being appealed, or within the extended time 
limits prescribed pursuant to a timely filed request for 
extension of time, whichever is later.  38 U.S.C.A. § 7105(d) 
(West 2002); 38 C.F.R. § 20.302(b) (2003).  If the claimant 
fails to file a Substantive Appeal in a timely manner, he is 
statutorily barred from appealing the RO decision(s).  Roy v. 
Brown, 5 Vet. App. 554, 556 (1993).

In this case, the issues of entitlement to service connection 
for mild degenerative changes in the lumbar spine, and 
cervical spine fusion from C5-7 with mild degenerative disc 
disease and spondylosis proximal to the fusion were first 
denied by the Oakland, California RO in October 2000 and 
September 2001 rating decisions.  Subsequently, in August 
2002, the RO issued the SOC addressing these issues.  The 
veteran was notified of the need to perfect his appeal via 
the SOC, which informed the appellant that he had to file his 
appeal with that office within 60 days from the date of that 
letter or within the remainder, if any, of the one-year 
period from the date of the letters notifying him of the 
actions that he had appealed.  However, no VA Form 9 
(substantive appeal) from the veteran was received at the RO, 
and the VA form 646 (Statement of Accredited Representation 
in Appealed Case) and the hearing transcript issued following 
his last appeals hearing before the undersigned VLJ are dated 
November 2002 and January 2003, respectively.  No additional 
documents/statements which could be construed as a timely 
substantive appeal were received prior to November 2002, 
which is more than one year from the issuance of the last 
rating decision in September 2001 and more than 60 days from 
the issuance of the SOC in August 2002.

In a letter dated October 20, 2003, the Board notified the 
veteran that his substantive appeal may not have been filed 
in a timely manner with respect to the claims of service 
connection for a lumbar spine disorder and a cervical spine 
disorder.  The Board gave the appellant the opportunity to 
submit additional argument or evidence in regard to this 
matter, and to request a hearing on the issue.  However, the 
December 2003 correspondence received from the veteran 
essentially indicated that he wished to continue with his 
appeal on the case, does not contain any requests for 
additional hearings, and included attached copies of the 
October 2003 Board letter and of the July 2002 RO hearing, 
documents which were already of record. 

Upon a review of the claims file, the Board finds that the 
veteran failed to timely perfect an appeal with respect to 
the issues of entitlement to service connection for mild 
degenerative changes in the lumbar spine, and cervical spine 
fusion from C5-7 with mild degenerative disc disease and 
spondylosis proximal to the fusion.  As well, the Board finds 
that the veteran did not submit a written statement 
contending that good cause existed warranting an extension of 
the 60-day time period for filing a substantive appeal prior 
to the expiration of that time limit.  See 38 U.S.C.A. 
7105(d)(3) (West 2002); 38 C.F.R. 20.303 (2003).  As such, 
the Board does not have jurisdiction to review the veteran's 
claims, and the claims must be dismissed for failure to file 
a timely substantive appeal.

The Board is aware that although it has the obligation to 
assess its jurisdiction, it must consider whether doing so in 
the first instance is prejudicial to the appellant. 
VAOPGCPREC 9-99, 64 Fed. Reg. 52,376 (1999).  In this case, 
the veteran was informed of the Board's intent to consider 
the jurisdictional question in the October 20, 2003 
correspondence discussed above.  As such, the Board finds 
that the veteran was afforded appropriate procedural 
protections to assure adequate notice and a chance to be 
heard on that aspect of the claims.

Lastly, in arriving at its conclusion, the Board considered 
the applicability of the Veterans Claims Assistance Act of 
2000, Pub. L. No. 106- 475, 114 Stat. 2096 (2000) (VCAA), 
which was signed into law during the pendency of this appeal.  
This liberalizing law is applicable to the veteran's appeal.  
To implement the provisions of the law, VA promulgated 
regulations published at 66 Fed. Reg. 45, 620 (Aug. 29, 2001) 
(codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)).  
The Board notes, however, that although this change in the 
law fundamentally changes the nature of VA's duty to inform 
and assist claimants with their claims, the VCAA did not 
modify or change the statutory standards governing the 
Board's jurisdiction.  Here, the issue of whether the veteran 
timely appealed the RO's decision denying his claims for 
entitlement to service connection for mild degenerative 
changes in the lumbar spine, and cervical spine fusion from 
C5-7 with mild degenerative disc disease and spondylosis, is 
one where the law is dispositive.  The United States Court of 
Appeals for Veterans Claims (Court) held that the VCAA has no 
effect on an appeal where the law, and not the underlying 
facts or development of the facts, is dispositive in the 
matter.  See, Manning v. Principi, 16 Vet. App. 534 (2002). 
As such, the VCAA has no application to the facts of this 
case.


ORDER

A timely substantive appeal not having been filed, the 
veteran's appeal on the issues of entitlement to service 
connection for mild degenerative changes in the lumbar spine, 
and cervical spine fusion from C5-7 with mild degenerative 
disc disease and spondylosis proximal to the fusion is 
dismissed.


REMAND

Pursuant to the VCAA, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (codified as amended at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002)), VA first has a 
duty to notify the appellant and the accredited 
representative of any information and evidence necessary to 
substantiate his/her claims for VA benefits.  See generally 
38 U.S.C.A. §§ 5102, 5103 (West 2002); 66 Fed. Reg. 45,620, 
45,630 (Aug. 29, 2001) (codified as amended at 38 C.F.R. 
§ 3.159(b)).  Furthermore, the VA has a duty to assist the 
appellant in obtaining evidence necessary to substantiate the 
claims, although the ultimate responsibility for furnishing 
evidence rests with the appellant.  See 38 U.S.C.A. § 5103A 
(West 2002); 66 Fed. Reg. 46,620, 45,630 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. § 3.159(c)).

In the present case, the Board finds that the VA's redefined 
duties to notify and assist a claimant, as set forth in the 
VCAA, have not been fulfilled regarding the issue of 
increased disability evaluation for status post left knee 
injury with degenerative joint disease, currently evaluated 
as 30 percent disabling.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002) and Charles v. Principi, 16 Vet. App. 370 
(2002).  Specifically, the record shows that there may be 
additional private and VA medical records which need to be 
obtained prior to appellate adjudication of this claim.  
Additionally, the last VA examination performed on the 
veteran regarding his left knee disability was in February 
2002, and this examination is currently inadequate for rating 
purposes as it does not include sufficient medical 
information to properly rate the veteran's disability.  
Specifically, the February 2002 examination report does not 
include information to evaluate the veteran's disability 
taking into consideration 38 C.F.R. §§ 4.40, 4.45, 4.59; and 
DeLuca v. Brown, 8 Vet. App. 202, 206-7 (1995).  The United 
States Court of Veterans Appeals (Court) has held that when 
the Board believes the medical evidence of record is 
insufficient it may supplement the record by ordering a 
medical examination.  Colvin v. Derwinski, 1 Vet. App. 171 
(1991).

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED to the RO for the following 
development:

1.  The RO should ensure compliance with 
the duty to assist, documentation and 
notification requirements set forth by 
the VCAA, specifically including all 
provisions under 38 U.S.C.A. §§ 5102, 
5103, 5103A (West 2002); 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (codified as 
amended at 38 C.F.R. § 3.102, 3.156(a), 
3.159 and 3.326(a)); and the holdings in 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002); and Charles v. Principi, 16 Vet. 
App. 370 (2002).  The claims file must 
include documentation that the RO has 
complied with the VA's redefined duties 
to notify and assist a claimant as set 
forth in the VCAA and relevant case law 
as specifically affecting the issue of an 
increased disability evaluation for 
status post left knee injury with 
degenerative joint disease, currently 
evaluated as 30 percent disabling.

2.  The RO should contact the veteran and 
request that he provide a list of the 
names and addresses of all doctors and 
medical care facilities (hospitals, HMOs, 
etc.) who have treated her, and who 
possess records relevant to his service-
connected status post left knee injury 
with degenerative joint disease since 
April 2000, the date of receipt of claim.  
Provide the veteran with release forms 
and ask that a copy be signed and 
returned for each health care provider 
identified and whose treatment records 
are not already contained within the 
claims file, including for records from 
the Doctor's Hospital and the St. 
Dominick Hospital, per the January 2003 
VA form 21-4142 (Authorization and 
Consent to Release Information to the 
Department of Veterans Affairs).  When 
the veteran responds, obtain records from 
each health care provider he identifies 
(except where VA has already made 
reasonable efforts to obtain the records 
from a particular provider).  If these 
records cannot be obtained and there is 
no affirmative evidence that they do not 
exist, inform the veteran of the records 
that the RO was unable to obtain, 
including what efforts were made to 
obtain them.  Also inform the veteran 
that adjudication of the claim will be 
continued without these records unless he 
is able to submit them.  Allow an 
appropriate period of time within which 
to respond.  Furthermore, the veteran 
should be specifically informed as to 
what portion of evidence he is 
required/expected to submit, and which 
portion of the evidence the VA would 
attempt to obtain in order to assist the 
veteran in substantiating his claim, per 
38 U.S.C.A. §§ 5103(a), 5103A; 
Quartuccio, supra; Charles, supra.

3.  The RO should request that the 
veteran provide information as to the 
dates of any recent treatment at any VA 
medical facility relevant to his service-
connected status post left knee injury 
with degenerative joint disease.  All 
identified treatment records from any 
reported VA medical facility dated from 
April 2000, the date of receipt of claim, 
to the present which are not already 
contained within the claims file should 
be obtained and associated with the 
claims file.  Additionally, the RO should 
obtain any relevant treatment records 
from the Stockton VA Clinic, and the 
Livenmore and Palo Alto VA Medical 
Centers dated from January 1998 to the 
present, per a January 2002 report of 
medical history submitted by the veteran.  
If the search for the above records has 
negative results, the claims file must be 
properly documented with information 
obtained from the VA facility(ies).  
Furthermore, the veteran should be 
specifically informed as to what portion 
of the evidence he is required/expected 
to submit, and which portion of the 
evidence the VA would attempt to obtain 
in order to assist the veteran in 
substantiating his claim.  Per 
38 U.S.C.A. §§ 5103(a), 5103A; 
Quartuccio, supra; Charles, supra.

4.  Only after the development described 
above has been completed, the RO should 
make arrangements with the appropriate VA 
medical facility for the veteran to be 
afforded the following examination:
a)  The veteran should be scheduled to 
undergo a VA examination, conducted by an 
orthopedist, to evaluate the severity of 
the veteran's service-connected status 
post left knee injury with degenerative 
joint disease.  The claims folder must be 
made available to and be thoroughly 
reviewed by the examiner in connection 
with the examination.  The examiner must 
indicate in the examination report that 
the claims file was reviewed.  All 
necessary tests and studies should be 
conducted in order to assess the current 
status of the service-connected 
disability, including 1) x-rays studies 
and 2) range of motion studies (with 
specific measurements expressed in 
degrees).  Following a review of the 
veteran's medical records and history, 
the examiner should discuss all relevant 
medical evidence/findings regarding the 
service-connected disability on appeal.  
The examiner must proffer an opinion as 
to the specific extent and severity of 
the appellant's disability, to include a 
complete and detailed discussion of all 
functional limitations associated with 
this disability, including precipitating 
and aggravating factors (i.e., movement 
and activity), effectiveness of any pain 
medication or other treatment for relief 
of pain, functional restrictions from 
pain on motion, the effect the disability 
has upon daily activities, and the degree 
of functional loss of the affected parts, 
if any, due to flare-ups, fatigability, 
incoordination, weakness, and pain on 
movements.  

Since the examination is to be conducted 
for compensation rather than for 
treatment purposes, the medical 
specialist should be advised to address 
the functional impairment of the 
appellant's service-connected left knee, 
in correlation with the applicable 
diagnostic criteria set forth in the VA 
Schedule for Rating Disabilities (Rating 
Schedule), 38 C.F.R. Part 4 (2003).  The 
medical specialist must address the 
degree of severity and medical findings 
that specifically correspond to the 
criteria listed in the Rating Schedule 
for ankylosis of the knee (Diagnostic 
Code 5256), knee subluxation and 
instability (Diagnostic Code 5257), leg 
limitation of flexion and extension 
(Diagnostic Codes 5260, 5261); and 
arthritis (Diagnostic Codes 5003, 5010).  
The examiner should further address the 
extent of functional impairment 
attributable to any reported pain.  

Furthermore, upon examination of the 
veteran, the examiner should render an 
opinion as to the effect that the 
service-connected left knee disability 
has, if any, on his earning capacity.  
The examiner should further comment as to 
the veteran's current level of 
occupational impairment due to his 
disability, and as to other alternative 
types of employment recommended for the 
veteran, if any, given this disability.  
Moreover, the examiner should render an 
opinion as to whether this disability 
alone has caused marked interference with 
the veteran's employment, or the need for 
frequent periods of hospitalization.  It 
is requested that the VA specialist 
reconcile any contradictory evidence 
regarding the above questions.  All 
pertinent clinical findings and the 
complete rationale for all opinions 
expressed should be set forth in a 
written report.

5.  The veteran should be given adequate 
notice of the requested examination, 
which includes advising him of the 
consequences of his failure to report to 
the examination.  If he fails to report 
to the examination, this fact should be 
noted in the claims folder and a copy of 
the scheduling of examination 
notification or refusal to report notice, 
whichever is applicable, should be 
obtained by the RO and associated with 
the claims folder.

6.  Thereafter, the RO must review the 
claims folder and ensure that all of the 
foregoing development efforts have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
If the examination report is deficient in 
any manner or fails to include adequate 
responses to the specific clinical 
findings/opinions requested, it must be 
returned to the examiner for corrective 
action.  38 C.F.R. § 4.2 (2003).  Remand 
instructions of the Board are neither 
optional nor discretionary.  Full 
compliance with such instructions is 
mandated by law, per Stegall v. West, 11 
Vet. App. 268 (1998).

7.  After completion of the above, the RO 
should readjudicate the appellant's claim 
seeking entitlement to an increased 
disability evaluation for status post 
left knee injury with degenerative joint 
disease, currently evaluated as 30 
percent disabling, specifically 
considering the criteria listed in the VA 
Rating Schedule for ankylosis of the knee 
(Diagnostic Code 5256), knee subluxation 
and instability (Diagnostic Code 5257), 
leg limitation of flexion and extension 
(Diagnostic Codes 5260, 5261), and 
arthritis (Diagnostic Codes 5003, 5010).  
In addition, the RO should take into 
consideration 38 C.F.R. §§ 4.40, 4.45, 
4.59, and the holdings in DeLuca v. 
Brown, 8 Vet. App. 202, 204-7 (1995) and 
Mittleider v. West, 11 Vet. App. 181 
(1998) (when it is not possible to 
separate the effects of the service-
connected condition from a nonservice-
connected condition, 38 C.F.R. § 3.102 
clearly dictates that such signs and 
symptoms be attributed to the service-
connected condition).  Furthermore, the 
RO's consideration of referring the 
service-connected claim for an 
extraschedular evaluation under 38 C.F.R. 
§ 3.321(b)(1) must be documented on 
readjudication.  

8.  If the determination remains 
unfavorable to the veteran, he should be 
provided with a supplemental statement of 
the case and be afforded an opportunity 
to respond before the case is returned to 
the Board for further review.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  The 
Board intimates no opinion as to the outcome of this case.  
The veteran need take no action until so informed.  The 
purpose of this REMAND is to ensure compliance with due 
process considerations. 

The purpose of the examination requested in this remand is to 
obtain information or evidence (or both) which may be 
dispositive of the appeal.  Therefore, the veteran is hereby 
placed on notice that pursuant to 38 C.F.R. § 3.655 (2003) 
failure to cooperate by attending the requested VA 
examination may result in an adverse determination.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

The veteran is free to submit any additional evidence he 
desires to have considered in connection with the current 
appeal.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).  
No further action is required of the veteran until he is 
notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                     
______________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



